
	
		III
		111th CONGRESS
		1st Session
		S. RES. 213
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Recognizing the historical significance of
		  the city of Santa Fe, New Mexico, on the occasion of its 400th
		  anniversary.
	
	
		Whereas, before 1598, the Pueblos of the Rio Grande region
			 of New Mexico inhabited the area now officially known as Santa Fe;
		Whereas, from the first arrival of Spanish colonists in
			 August of 1598, the Pueblos of the Rio Grande and adjoining regions of New
			 Mexico provided support and sustenance to those colonists, which allowed the
			 colonists to persevere at San Gabriel del Yunque, the first villa and capital
			 of New Mexico located in the Pueblo lands of Ohkay Owingeh;
		Whereas, on March 30, 1609, the viceroy of New Spain, Luis
			 de Velasco II, upon receiving a royal proclamation from the King of Spain and
			 the captain general of New Mexico, ordered Governor Pedro de Peralta to arrive
			 in New Mexico before the end of 1609 and establish a villa at the site of what
			 is now known as Santa Fe;
		Whereas some 70 years following the establishment of the
			 villa of Santa Fe, the Pueblos took up arms and forced the inhabitants of the
			 villa to retreat to El Paso de Guadalupe in what was then Mexico;
		Whereas, in 1692, the Spanish colonists began to return to
			 the villa, which, although initially peaceful, resulted in several armed
			 conflicts lasting through 1696;
		Whereas, following the repopulation of Santa Fe and
			 reinstitution of the Spanish government in New Mexico, the Pueblos and Spanish
			 colonists found ways to engage in mutual cultural interchange;
		Whereas, over the following years, and despite
			 intermittent disputes, the colonists and the descendants of the colonists
			 formed alliances with the Pueblos and each accommodated the culture of the
			 other, allowing Santa Fe to flourish;
		Whereas the peaceful acceptance of each other’s cultures
			 continued through the conquest of New Mexico by the United States during the
			 war with Mexico, contributed to the evolution of the cultural heritage of Santa
			 Fe, and resulted in the recognition by the State and Federal governments of the
			 sovereign rights of the Pueblos, including their right to
			 self-government;
		Whereas, during 2009 and 2010, Santa Fe will proudly
			 observe the 400th anniversary of the settlement and subsequent founding as a
			 villa and the multicultural heritage of the city with suitable events and
			 observances to commemorate the occasion and to pass on to future generation the
			 heritage of Santa Fe and the surrounding region; and
		Whereas it is important that the commemoration provide a
			 foundation for peace, hope, and collaboration for Santa Fe and its surrounding
			 communities, and a foundation for moving forward as a flagship community within
			 the State of New Mexico: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historical significance of the city of Santa Fe, New Mexico;
			(2)recognizes the
			 400th anniversary of the establishment of Santa Fe; and
			(3)encourages the
			 people of the United States to observe the anniversary with appropriate
			 ceremonies and activities.
			
